Citation Nr: 1541305	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for status-post left knee arthroplasty prior to July 26, 2010, rated currently as 30 percent disabling.

2.  Entitlement to an increased disability rating for status-post left knee arthroplasty from May 22, 2013, rated currently as 60 percent disabling.

3.  Entitlement to an increased disability rating for sarcoidosis, rated currently as 30 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to October 26, 2011.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 through April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied increased disability rating for the Veteran's left knee disability and sarcoidosis, and also, denied the Veteran's claim for a TDIU. determined that CUE was not committed in a prior March 2004 rating decision.  The Veteran perfected a timely appeal of those denials.

This matter was remanded by the Board in January 2015 for further development of the issues, to include efforts to locate and associate with the record a copy of a September 8, 2011 VA examination report that is referenced in the Winston-Salem RO's September 2011 rating decision.  Although efforts to perform the ordered development have been made, the Board finds nonetheless that such efforts are insufficient and do not comply substantially with the prior remand order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2015 remand, the Board observed that a September 2011 rating decision issued by the RO makes reference to a September 8, 2011 VA examination report.  A copy of that examination report is not associated with the claims file.  It is unclear from the rating decision what the scope of that examination was, and to that extent, the report of that examination may contain additional findings and information that are crucial to the issues on appeal.  Accordingly, the Board directed that the agency of original jurisdiction (AOJ) undertake efforts to locate the September 8, 2011 VA examination report.

The record shows that the Appeals Management Center (AMC) in Washington, D.C. contacted the VA Medical Center in Durham and requested a copy of all records associated with the VA examination.  The AMC was advised that they did not have any such records.  The RO made no further efforts to locate the missing VA examination report, and in April 2015, wrote to the Veteran to notify him that the RO did not have possession of the September 8, 2011 VA examination report.  No response has been received from either the Veteran or his representative.

Subject to the above, the Board notes that throughout this appeal, VA examinations of the Veteran's left knee and sarcoidosis have been performed exclusively on a fee-based basis by QTC Medical Services (QTC).  Given the development history in this case, it seems likely that if the Veteran did undergo a VA examination on September 8, 2011, that examination would have been performed also by QTC.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In instances where relevant records are in the custody of a Federal department or agency, such as the missing VA examination report here, VA must make as many requests as necessary in order to obtain the records.  VA will end its efforts to obtain the records sought only if it concludes that the records sought do not exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2) (2014).  In this case, where there appears to be a likelihood that QTC may have a copy of the missing September 8, 2011 VA examination report, the AOJ's failure to contact QTC to request a copy of the report renders efforts undertaken to date incomplete.

Subject to the above, the Board notes that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'aries v. Peake, 22 Vet. App. 97   (105) (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the issues on appeal must be remanded once again so that the AOJ may undertake efforts to obtain a copy of the September 8, 2011 VA examination report from QTC or any other facility indicated by such additional efforts.

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his left knee and/or sarcoidosis since May 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103  and 5103A, the need for additional evidence regarding his claims increased disability ratings for status-post left knee arthroplasty prior to July 26, 2010, rated currently as 30 percent disabling; for status-post left knee arthroplasty from May 22, 2013, rated currently as 60 percent disabling; and for sarcoidosis, rated currently as 30 percent disabling; as well as his claim for a TDIU prior to October 26, 2011.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking further efforts to locate a copy of the report from his September 8, 2011 VA examination.  The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA treatment providers who have treated his left knee and/or sarcoidosis since May 2013.
 
2.  Obtain a copy of the Veteran's September 8, 2011 VA examination report from QTC.  Also, obtain the records for any additional treatment identified by the Veteran.  The records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit the records being sought for VA review.
 
3.  Perform any other necessary development that is indicated in the record.
 
4.  After completion of the above development, the issue of the Veteran's entitlement to increased disability ratings for status-post left knee arthroplasty prior to July 26, 2010, rated currently as 30 percent disabling; for status-post left knee arthroplasty from May 22, 2013, rated currently as 60 percent disabling; and for sarcoidosis, rated currently as 30 percent disabling; as well as his claim for a TDIU prior to October 26, 2011, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




